DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/22/2021 and 5/11/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 10-12 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4 of U.S. Patent No. 11,049,912. Although the claims at issue are not identical, they are not patentably distinct from each other.
[Re claim 10] Song discloses a display, comprising: a substrate; and a light emitting device disposed on the substrate, wherein the light emitting device comprises, a first electrode and a second electrode facing each other, and at least two light emitting layers (first and second light emitting layer) between the first electrode and the second electrode, wherein the at least two of the light emitting layers emit a blue color light, wherein the light emitting device further includes an electron injection layer between the second electrode and the at least two of the light emitting layers, wherein the electron injection layer includes one or more selected from LiF, LiQ (lithium quinolate), Li2O, BaO, NaCl, CsF, Yb, RbCl, and RbI (see claims 1 and 2).
[Re claim 11] Song discloses the display wherein the at least two of the light emitting layers includes a first light emitting layer and a second light emitting layer overlapping the first light emitting layer, and wherein the light emitting device further comprises a charge generating layer between the first light emitting layer and the second light emitting layer (see claim 1-3).
[Re claim 12] Song discloses the display wherein the charge generating layer includes an n-type charge generating layer and a p-type charge generating layer (see claim 4).

Allowable Subject Matter
Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 1-9 and 15-16 are allowed.
The following is an examiner's statement of reasons for allowance: Claim 1 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the device, wherein a color filter layer disposed on the first substrate, the color filter layer overlapping the light emitting device and the quantum dot layer, wherein the light emitting device includes: a first electrode disposed on the first substrate, a first light emitting layer disposed on the first electrode, a second light emitting layer disposed on the first light emitting layer, and a second electrode disposed on the second light emitting layer, wherein the light emitting device further includes an electron injection layer between the second electrode and the second light emitting layer, wherein the electron injection layer includes one or more selected from LiF, LiQ (lithium quinolate), Li2O, BaO, NaCl, CsF, Yb, RbCl, and RbI, wherein the first light emitting layer and the second light emitting layer emit a blue color light, and wherein the quantum dot layer and the color filter layer are spaced apart from the first electrode and the second electrode.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
The following is an examiner's statement of reasons for allowance: Claim 6 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the device, wherein a color filter layer disposed on the first substrate, the color filter layer overlapping the at least two light emitting layers and the quantum dot layer, wherein the display further comprises a buffer layer between the second electrode and the at least two light emitting layers, and wherein the quantum dot layer and the color filter layer are spaced apart from the first electrode and the second electrode.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
The following is an examiner's statement of reasons for allowance: Claim 15 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the device, wherein a buffer layer between the second electrode and the first electrode, the buffer layer overlapping the at least two light emitting layers, wherein the at least two light emitting layers emit a color of light that is substantially same as a color of light transmitted by the buffer layer.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 2-5, 7-9 and 16 depend from claim 1, 6 or 15 so they are allowable for the same reason.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYOUNG LEE whose telephone number is (571)272-1982. The examiner can normally be reached M to F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571)272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYOUNG LEE/           Primary Examiner, Art Unit 2895